Citation Nr: 0208885	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  98-14 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than October 8, 
1993, for the award of entitlement to service connection for 
multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to April 
1967.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 decision by the RO that 
granted service connection for multiple sclerosis, and 
assigned October 8, 1993, as the effective date for the 
award.  

This matter was previously before the Board in December 1999, 
at which time the case was remanded to the RO for additional 
development.  The case has since been returned to the Board 
for appellate review.  The veteran appeared and testified 
before the undersigned Board Member in April 1999.


FINDINGS OF FACT

1.  The medical evidence shows that the veteran was not 
diagnosed with multiple sclerosis until April 1996. 

2.  By an April 1997 RO rating decision, service connection 
for multiple sclerosis was established, effective October 8, 
1993.


CONCLUSION OF LAW

The criteria for an effective date prior to October 8, 1993, 
for the award of service connection for multiple sclerosis 
have not been met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.400(b)(2)(i) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an effective date 
earlier than October 8, 1993, for the grant of service 
connection and compensation benefits for multiple sclerosis.  
Specifically, the veteran claims that the effective date for 
this award should be in February 1977.

A review of the medical evidence begins with the service 
medical records (SMRs), which reveal that in September 1961 
the veteran was seen and hospitalized for evaluation of 
certain neurological symptoms.  A clinical record dated 
September 8, 1961, noted the following impression:  
"M[ultiple] S[clerosis] ? - only because this is bizarre."  
A September 11, 1961 clinical record suggests that further 
medical evaluation was needed to rule out multiple sclerosis.  
A September 19, 1961 hospitalization report notes that the 
veteran was under care for eight days and that his symptoms 
improved over the course of the hospitalization.  The 
diagnosis was "[i]ll-defined condition; manifested by 
hemoparesis [sic] of the right face, arm, and leg, due to an 
unknown cause with gradual improvement."  A March 1964 
reenlistment examination report noted the veteran's history 
of neurologic symptoms in 1961, but that "no definite 
diagnosis was made and that improvement was complete.  
Patient denies any recurrent similar symptomatology in the 
past 21/2 years."  A March 1967 separation examination report 
was negative for any complaints, diagnosis, or treatment for 
multiple sclerosis or recurrence of any neurologic symptoms.  

The post-service medical records reveal that the first 
suggestion of multiple sclerosis is contained in an April 
1993 letter prepared by William L. Brannon, M.D., a private 
physician, which states that "[t]he M[agnetic] R[esonance] 
signals are much in keeping with cerebral vascular disease, 
while the clinical history suggest consideration for the 
diagnosis of multiple sclerosis.  In fact the white matter 
lesions on [the magnetic resonance] scan could reflect 
demyelinating plaques as well as small vessel vascular 
disease."  While this piece of evidence suggests the 
possibility of multiple sclerosis, it does not constitute a 
diagnosis.  It was not demonstrated that the veteran was 
definitely diagnosed with multiple sclerosis until April 
1996, as described by medical records from a private 
physician, Green B. Neal, M.D.  Dr. Neal further opined that 
this diagnosis was related to the symptomatology he displayed 
in service.  

Although the medical evidence shows that the veteran had 
suffered from various neurological symptoms since service, it 
was not until April 1996 that service connection for a 
disability underlying those symptoms was specifically and 
definitely attributed to multiple sclerosis.  Indeed, during 
the intervening time between his discharge from service to 
April 1996, the medical evidence suggested that his 
neurological symptoms were attributed to various causes, but 
not definitely multiple sclerosis.

At this juncture, the Board notes that the law provides, in 
pertinent part, that the effective date for a claim of direct 
service connection will be the date of receipt of claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(b)(2)(i).  By the plain meaning of 
the applicable laws and regulations, in the absence of clear 
and unmistakable error, service connection cannot be granted 
prior to October 8, 1993.  Indeed, as the veteran was not 
diagnosed with multiple sclerosis until 1996, it appears that 
the RO liberally construed the law in favor of the veteran by 
finding October 8, 1993, as the date of receipt of his claim 
for service connection for multiple sclerosis.  See 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(a).  This was when 
additional private treatment records and notes were received.

The veteran's accredited representative contends that the 
effective date of service connection for multiple sclerosis 
should go back to 1977, on the basis that the RO's March 1977 
rating decision denying service connection for a nonspecific 
neurological disability was not final because the RO did not 
consider whether service connection for multiple sclerosis 
was warranted at that time.  However, as was previously 
noted, it was not until nearly 20 years later, in April 1996, 
that multiple sclerosis was actually diagnosed and found to 
be the cause of the veteran's symptoms.  Although the SMRs 
note that multiple sclerosis was considered as a possible 
cause of his symptoms, no such diagnosis was made at that 
time.  In any case, this contention is really a matter of 
clear and unmistakable evidence, which is an issue not before 
the Board at this time.

In arriving at its decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  VA has since issued 
regulations consistent with this law.  See 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Among 
other things, this law and its implementing regulations 
include a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits 
and to make reasonable efforts to obtain such evidence.  

The appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefit sought on appeal.  The Board concludes that the 
discussions in the RO's rating actions and prior Board remand 
have informed the appellant and his representative of the 
information and evidence necessary to substantiate the claim, 
and have therefore satisfied the notification requirements.  
Indeed, pursuant to the Board's December 1999 remand, the RO 
made all reasonable and necessary attempts to obtain certain 
SMRs from the Landstuhl facility in Germany, but no such 
records could be obtained.  The Board finds that the record 
as it stands is adequate to allow for review of the claim 
made by the veteran currently before the Board, and that no 
further action is necessary to meet the requirements of the 
VCAA.  Consequently, further development to fulfill the duty 
to notify or duty to assist is not necessary.  It may 
therefore be said that, under the circumstances of this case, 
further action to address the VCAA would serve no useful 
purpose, at least as to the issue addressed above.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no additional benefit flowing to the 
appellant are to be avoided).


ORDER

An effective date prior to October 8, 1993, for the award of 
service connection for multiple sclerosis is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

